PER CURIAM.
Petitioner Eric Adam Schneider applies for leave to file a second petition for a writ of habeas corpus or, in the alternative, seeks an order recalling the mandate and granting him a rehearing. He also seeks a stay of execution pending resolution of the matter and leave to file in forma pauperis. The arguments in this motion are substantially similar to those we rejected in Schneider’s previous pro se petition. For the reasons stated in that opinion, we deny the application to file a second petition as well as the motions recalling the mandate and for a stay of execution.